Judge Clark,
dissenting:
Considering the evidence in the light most favorable to the plaintiff, it appears that defendant knew the rope was tied to the third tree and that it was too short to permit the severed portion to fall to the ground, which would result in a sudden and forceful j erking and tightening of the rope likely to cause injury to anyone on the inside of the “bow.” Knowing this, defendant and his son took a position of safety on the outside of the “bow.” When plaintiff arrived at the scene while the tree was being cut, he realized defendant and his son needed help to prevent the leaning tree from falling on the house. He did not know the end of the rope was tied to the third tree, and his failure to so observe was not contributory negligence as a matter of law. He took a position on the inside of the “bow.” About two minutes elapsed from the time plaintiff took that position until the tree was cut, during which time the chain saw was cut off and the ladies present were warned and directed to a position of safety. The circumstances were such that the failure of defendant to *50warn plaintiff of this position of danger was sufficient evidence of negligence to present the question to the jury.
In my opinion this is another close case in which the trial judge should have reserved his ruling on the motion for a directed verdict until the jury had returned a verdict and then allow or deny a Rule 50(b) motion for judgment notwithstanding the verdict.